DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 27-28, 31, 34-35, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 15-16, 19, 20 of U.S. Patent No. 10,733,977. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 24, 27-28, 31, 34, 35, 38 are similar in scope and content of the patented claims 1, 5-10, 15-16, 19-20 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 21, 24, 27-28, 31, 34, 35, 38 are to be found in patented claims 1, 5-10, 15-16, 19, 20 (as the application claims 21, 24, 27-28, 31, 34, 35, 38 fully encompasses patented claims 1, 5-10, 15-16, 19, 20).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 5-10, 15-16, 19, 20 of the patent is in effect a “species” of the “generic” invention of the application claims 21, 24, 27-28, 31, 34, 35, 38. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 21, 24, 27-28, 31, 34, 35, 38 is anticipated by claims 1, 5-10, 15-16, 19, 20 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/983,550
Patent No: 10,733,977
21. A method of automated transcription model adaptation for a particular customer service agent, the method comprising: obtaining audio data from a plurality of audio files; applying at least one applied model to the audio data; creating at least one audio file transcription of the audio data for each of the audio files, wherein each audio file transcription represents a one-best output transcription of each audio file based on the application of the at least one applied model; filtering the at least one audio file transcription for each audio file to select each audio file transcription for the particular customer service agent; assigning each selected audio file transcription a transcription quality score; comparing the transcription quality score for each selected audio file transcription to a transcription quality threshold; processing each selected audio file transcription in which the transcription quality score is greater than the transcription quality threshold to calculate statistics from each processed audio file transcription; and creating a specific agent adapted model from the calculated statistics for the particular customer service agent.
1. A method of automated transcription model adaptation, the method comprising: obtaining audio data from a plurality of audio files; pre-processing the audio data before transcription to segment the audio data into a plurality of segmented utterances, wherein the segmented utterances are segments of audio data that are likely to be speech separated by segments of audio data that are likely to be non-speech; applying at least one applied model to the segmented utterances, creating an audio file transcription of the audio data for each of the audio files, wherein each audio file transcription represents a one-best output transcription of each audio file based on the application of the at least one applied model, wherein the one-best output transcription is the most likely transcription based on the applied model; calculating statistics from each audio file transcription; and creating an adapted model from the calculated statistics.

22. The method of claim 21, the method further comprising pre-processing the audio data before transcription to segment the audio data into a plurality of segmented utterances.

23. The method of claim 22, wherein the segmented utterances are segments of audio data that are likely to be speech separated by segments of audio data that are likely to be non-speech.

24. The method of claim 21, wherein the one-best output transcription is the most likely transcription based on the applied model.
5. The method of claim 1, wherein the adapted model is an acoustic model.
6. The method of claim 1, wherein the adapted model is a linguistic model.
7. The method of claim 1, wherein the applied model is a compiled model.
8. The method of claim 1, wherein the applied model is a generalized model.
9. The method of claim 1, wherein the applied model is a specialized model.
25. The method of claim 21, wherein the creation of the at least one audio file transcription includes: applying a large vocabulary continuous speech recognition system to the audio data for each audio file; creating a word lattice for the audio data of each audio file; and applying the at least one applied model to the word lattice for each audio file to determine the one-best output transcription.
10. The method of claim 1, wherein the one-best output transcription is determined using a Viterbi algorithm.

26. The method of claim 25, wherein the continuous speech recognition system applies contextual statistics to the word lattice for each audio file.

27. The method of claim 21, the method further comprising: diarizing each of the selected audio file transcriptions prior to processing each selected audio file transcriptions to identify at least a first speaker and a second speaker in each selected audio file transcription; determining which of the identified speakers is likely to be the particular customer service agent; and processing just the diarized selected audio file transcripts determined to likely belong to the particular customer service agent to calculate the statistics for each audio file transcription.
15. The method of claim 1, further comprising filtering the at least one audio file transcription to select each audio file transcription for a particular customer service agent.
16. The method of claim 15, wherein the adapted model is created using audio file transcription for only the audio file transcripts for the particular customer service agent.

28. A system for automated adaptation of a transcription model for a particular customer service agent, the system comprising: an audio data source upon which a plurality of audio data files are stored; a processor that: receives the plurality of audio data files, applies at least one applied model to the segmented utterances, creates an audio file transcription of each of the plurality of audio data files, wherein each audio data file transcription represents a one-best output transcription of each audio file based on the application of the at least one applied model, filters the at least one audio file transcription for each audio file to select each audio file transcription for the particular customer service agent, assigns each selected audio file transcription a transcription quality score, compares the transcription quality score for each selected audio file transcription to a transcription quality threshold; and a non-transitory computer readable medium communicatively connected to the processor and programmed with computer readable code that when executed by the processor causes the processor to: process each selected audio file transcription in which the transcription quality score is greater than the transcription quality threshold to calculate statistics from each processed audio file transcription, and create a specific agent adapted model from the calculated statistics for the particular customer service agent.
19. A system for automated adaptation of a transcription model, the system comprising: an audio data source upon which a plurality of audio data files are stored; a processor that receives the plurality of audio data files, segments the audio data files into segmented utterances, wherein the segmented utterances are segments of audio data that are likely to be speech separated by segments of audio data that are likely to be non-speech, applies at least one applied model to the segmented utterances, creates an audio file transcription of each of the plurality of audio data files to produce an audio data file transcription, wherein each audio data file transcription represents a one-best output transcription of each audio file based on the application of the at least one applied model, wherein the one-best output transcription is the most likely transcription based on the transcription model; and a non-transitory computer readable medium communicatively connected to the processor and programmed with computer readable code that when executed by the processor causes the processor to: calculate statistics from the each audio data file transcription; and create an adapted model based upon the calculated statistics.

29. The system of claim 28, wherein the processor further pre-processes the audio data before transcription to segment the audio data into a plurality of segmented utterances.

30. The system of claim 29, wherein the segmented utterances are segments of audio data that are likely to be speech separated by segments of audio data that are likely to be non-speech.

31. The system of claim 28, wherein the one-best output transcription is the most likely transcription based on the applied model.
5. The method of claim 1, wherein the adapted model is an acoustic model.
6. The method of claim 1, wherein the adapted model is a linguistic model.
7. The method of claim 1, wherein the applied model is a compiled model.
8. The method of claim 1, wherein the applied model is a generalized model.
9. The method of claim 1, wherein the applied model is a specialized model.
32. The system of claim 28, wherein the creation of the at least one audio file transcription includes: applying a large vocabulary continuous speech recognition system to the audio data for each audio file; creating a word lattice for the audio data of each audio file; and applying the at least one applied model to the word lattice for each audio file to determine the one-best output transcription.

33. The system of claim 32, wherein the continuous speech recognition system applies contextual statistics to the word lattice for each audio file.

34. The method of claim 28, wherein the processor is further instructed to: diarize each of the selected audio file transcriptions prior to processing each selected audio file transcriptions to identify at least a first speaker and a second speaker in each selected audio file transcription; determine which of the identified speakers is likely to be the particular customer service agent; and process just the diarized selected audio file transcripts determined to likely belong to the particular customer service agent to calculate the statistics for each audio file transcription.
15. The method of claim 1, further comprising filtering the at least one audio file transcription to select each audio file transcription for a particular customer service agent.
16. The method of claim 15, wherein the adapted model is created using audio file transcription for only the audio file transcripts for the particular customer service agent.

35. A non-transitory computer readable medium programmed with computer readable code that upon execution by a computer processor causes the computer processor to: obtain audio data from a plurality of audio files; apply at least one applied model to the audio data; create at least one audio file transcription of the audio data for each of the audio files, wherein each audio file transcription represents a one-best output transcription of each audio file based on the application of the at least one applied model; filter the at least one audio file transcription for each audio file to select each audio file transcription for a particular customer service agent; assign each selected audio file transcription a transcription quality score; compare the transcription quality score for each selected audio file transcription to a transcription quality threshold; process each selected audio file transcription in which the transcription quality score is greater than the transcription quality threshold to calculate statistics from each processed audio file transcription; and create a specific agent adapted model from the calculated statistics for the particular customer service agent.
20. A non-transitory computer readable medium programmed with computer readable code that upon execution by a computer processor causes the computer processor to: obtain audio data from a plurality of audio files; pre-process the audio data before transcription to segment the audio data into a plurality of segmented utterances, wherein the segmented utterances are segments of audio data that are likely to be speech separated by segments of audio data that are likely to be non-speech; create an audio transcription of the audio data for each of the audio files, wherein each audio file transcription represents a one-best output transcription of each audio file based on the application of the at least one applied model, wherein the one-best output transcription is the most likely transcription based on the applied model; calculate statistics from each audio file transcription; and create an adapted model from the calculated statistics.

36. The non-transitory computer readable medium of claim 35, wherein the processor is further instructed to: pre-process the audio data before transcription to segment the audio data into a plurality of segmented utterances.

37. The non-transitory computer readable medium of claim 36, wherein the segmented utterances are segments of audio data that are likely to be speech separated by segments of audio data that are likely to be non-speech.

38. The non-transitory computer readable medium of claim 35, wherein the one-best output transcription is the most likely transcription based on the applied model.
5. The method of claim 1, wherein the adapted model is an acoustic model.
6. The method of claim 1, wherein the adapted model is a linguistic model.
7. The method of claim 1, wherein the applied model is a compiled model.
8. The method of claim 1, wherein the applied model is a generalized model.
9. The method of claim 1, wherein the applied model is a specialized model.
39. The non-transitory computer readable medium of claim 35, wherein the creation of the at least one audio file transcription includes: applying a large vocabulary continuous speech recognition system to the audio data for each audio file; creating a word lattice for the audio data of each audio file; and applying the at least one applied model to the word lattice for each audio file to determine the one-best output transcription.

40. The non-transitory computer readable medium of claim 39, wherein the continuous speech recognition system applies contextual statistics to the word lattice for each audio file.







Allowable Subject Matter

Claims 22-23, 25-26, 29-30, 32-33, 36-37, 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Sawaf et al., (US 2010/0179803 A1) teach a system and method for hybrid machine translation approach is based on a statistical transfer approach using statistical and linguistic features. The system and method may be used to translate from one language into another. The system may include at least one database, a rule based translation module, a statistical translation module and a hybrid machine translation engine. The database(s) store source and target text and rule based language models and statistical language models. The rule based translation module translates source text based on the rule based language models. The statistical translation module translates source text based on the statistical language models. A hybrid machine translation engine, having a maximum entropy algorithm, is coupled to the rule based translation module and the statistical translation module and is capable of translating source text into target text based on the rule based and statistical language models.
Carus et al., (2006/0026003 A1) teach a system and method is disclosed for Report Confidence Modeling (RCM) including automatic adaptive classification of ASR output documents to determine the most efficient document edit workflow to convert dictation into finished output. The RCM according to the present invention may include a mechanism to predict recognition accuracy of a document generated by an ASR engine. Predicted accuracy of the document allows an ASR application to sort recognized documents based on their estimated accuracy or quality and route them appropriately for further processing, editing and/or formatting.
Scheirer (2006/0229878 A1) teaches one-best method to process audio data on a segment level (0103, 0183-0190, 0201). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658